10/27/2022



                                                                                           Case Number: DA 22-0511




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 22-0511

DANIEL R. WOOD,

            Plaintiff and Appellant,

      v.
                                                     ORDER OF MEDIATOR APPOINTMENT
MONTANA DEPARTMENT OF
CORRECTIONS,

            Defendant and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Michael Donahoe, whose name appears next on the list
of pro bono attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this October 27, 2022.



                                                          r--6--6f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:    Daniel R. Wood, Austin Miles Knudsen, Colleen Elizabeth Ambrose, Michael
Donahoe